Citation Nr: 0007872	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-15 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from December 1965 to December 
1967.  This appeal arises from a July 1997 rating action in 
which the RO denied service connection for tinnitus.


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
tinnitus to any incident of service in the military, to 
include acoustic trauma allegedly occurring therein.


CONCLUSION OF LAW

The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for any 
complaints, diagnoses, or treatment of tinnitus.  The records 
do not reveal any evidence of acoustic trauma.

The veteran was afforded a VA audiological examination in 
June 1997.  He provided a history of exposure to explosions 
in Vietnam and as a result he developed ringing in both ears.  
He stated that he still has ringing.  The ringing is 
sometimes high pitched and other times it is a steady tone.  
He is employed as a police officer but stated that he uses 
ear protection when shooting.  Examination of the ears, 
auricles, external canals, tympanic membranes, tympanous and 
mastoids were normal.  The diagnosis was tinnitus, bilateral.


II.  Analysis


Service connection may be granted for disability resulting 
from an injury or disease that was incurred in or aggravated 
by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

The threshold question to be answered with respect to each 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim, that is, a claim 
that is plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinksi, 1 Vet. App. 78 (1990).  If he has not presented a 
well-grounded claim, his appeal must fail, and there is no 
duty to assist him in the development of his claim, and the 
claim must fail.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory 
v Brown, 8 Vet. App. 563, 568 (1996) (en banc); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

The Court has held that evidentiary assertions on or 
accompanying a claim for VA benefits must be accepted as true 
for the purpose of determining that the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19  (1993); Tirpak v. Derwinski, 2 
Vet. App. 609 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

Here, there is a current diagnosis of bilateral tinnitus.  
The first Caluza requirement has been met.  Although the 
veteran has alleged that he was exposed to explosions during 
service and as a result, has experienced ringing in both 
ears, there is no objective evidence of in-service acoustic 
trauma.  However, even accepting as credible his assertions 
of experiencing such an in-service injury for purposes of 
establishing the second Caluza requirement, the claim must 
still fail in the absence of medical evidence of a nexus 
between his current diagnosis of tinnitus and any such 
exposure to acoustic trauma in service.  While the June 1997 
examiner noted a history of noise exposure in service, this, 
without more is not sufficient to satisfy the medical nexus 
requirement. "Evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence...'" LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  The 
third Caluza requirement has not been met.

Accordingly, the Board must conclude that the veteran has 
failed to meet his burden of submitting evidence of a well-
grounded claim.  As such, the VA is under no duty to assist 
the veteran in developing the facts pertinent to the claims.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the appellant's claim of entitlement to service 
connection.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  The veteran was afforded an opportunity to submit 
objective evidence to support his claim, but did not do so.

As a final matter, the Board notes that as the RO has advised 
the veteran of the basis for the denial of the claim and the 
criteria for presenting a well-grounded claim, the duty to 
inform him of the evidence needed to support his claim has 
been met.  See 38 U.S.C.A. § 5103 (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995). 

ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for tinnitus is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

